 

Exhibit 10.14

RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is made by and between Tyme
Technologies, Inc. and Michael Demurjian on this 15th day of March, 2019.  

DEFINITIONS

1.  As used herein, unless otherwise specified, the term “Company” shall mean
Tyme Technologies, Inc., and all of its affiliates, successors, predecessors,
assigns, parents, subsidiaries and divisions (whether incorporated or
unincorporated).

2.  As used herein, unless otherwise specified, the term “Employee” shall mean
Michael Demurjian.

RECITALS

WHEREAS, Employee and the Company entered into an employment agreement dated as
of March 5, 2015 (the “Employment Agreement”);

WHEREAS, pursuant to this Release Agreement, the Company and Employee have
mutually agreed that Employee will resign as an officer and director of the
Company, effective as of the date hereof (the “Separation Date”), and that,
subject to Employee’s compliance with this Release Agreement, Employee will
receive the post-employment payments and benefits that he would otherwise
receive in the event of a termination of Employee’s employment without “Cause”
(as defined in the Employment Agreement) pursuant to Section 5(a) of the
Employment Agreement and the other payments and benefits set forth herein;

WHEREAS, it is a condition to Employee’s receipt of such post-employment
payments and benefits that Employee execute and remain in continued compliance
with this Release Agreement; and

WHEREAS, capitalized terms used but not defined in this Release Agreement shall
have the meanings given to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release Agreement, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:

1.  Termination of Employment; Resignation from Board Service.  Employee and the
Company hereby mutually agree that Employee’s employment with the Company under
the Employment Agreement shall terminate, effective as of the Separation
Date.  As of the Separation Date, Employee shall cease to be the Executive Vice
President, Chief Operating Officer of the Company.  Effective as of the
Separation Date, Employee hereby unconditionally and irrevocably resigns as a
member of the Board of Directors of the Company (the “Board”) and resigns from
all other offices, titles, positions and appointments at the Company and any of

 

--------------------------------------------------------------------------------

 

its subsidiaries and affiliates, including as a director, manager, officer,
employee, committee member or trustee.  

2.  Severance; Stock Options.  The Company shall provide Employee with the
following payments and benefits in full satisfaction of the Company’s
obligations (a) under the Employment Agreement, (b) with respect to his
outstanding stock options and (c) otherwise, subject to Employee’s continued
compliance with his obligations under this Release Agreement, including
compliance with the obligations and restrictions set forth in Sections 4 through
11 of this Release Agreement:  

 

(i)

Continued payment of Base Salary, at a rate of $450,000 per annum (i.e., the
rate in effect as of the date hereof) from the Separation Date through March 5,
2024, paid in installments at the same times and in the same manner as his base
salary was paid prior to the Separation Date.

 

(ii)

Provided that Employee timely elects to continue his (and, to the extent
applicable, his spouse and dependents) participation in the health and, to the
extent eligible following the Separation Date, other welfare plans in which
Employee currently participates pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA Coverage”), the Company will, for the 18-month period
of COBRA Coverage, continue to pay the portion of Employee’s premium cost for
health and such other welfare benefits at the same rate as for active employees
of the Company (such monthly Company premium contribution amount, the “Company
Contribution Amount”).  Following the end of the COBRA Coverage, Employee shall
have no further rights to any continued participation in the Company’s health or
other welfare plans; provided, however, that the Company shall pay Employee the
Company Contribution Amount (subject to applicable tax withholding) for 18
months following the end of the COBRA Coverage.  Notwithstanding the foregoing,
in the event that Employee becomes covered under another employer’s group health
plan following the end of the COBRA Coverage, the Company shall have no
obligation to pay the Company Contribution Amount during the period that
Employee is covered under such plan.  

 

(iii)

With respect to Employee’s 500,000 outstanding stock options to acquire shares
of capital stock in or issued by the Company (“Capital Stock”) at an exercise
price of $8.75 per share (such stock options, “Options”), Employee acknowledges
and agrees that the terms of the award agreement by and between Employee and the
Company, dated May 6, 2015 (the “Award Agreement”), and the Company’s 2015
Equity Incentive Plan (the “Equity Plan”) shall govern the treatment of such
Options; provided, however, Options that are fully vested as of the Separation
Date shall remain exercisable until March 5, 2024, subject to Employee’s
continued compliance with his obligations under this Release Agreement.  For the
avoidance of doubt, any Options that are

 

--------------------------------------------------------------------------------

 

 

unvested as of the Separation Date shall be immediately forfeited as of the
Separation Date and Employee’s rights in such unvested Options shall thereupon
lapse and expire.

Employee acknowledges that the payments and benefits described in clauses (i),
(ii) and (iii) above are in excess of any earned wages or benefits due and owing
Employee, and would not be paid or provided unless Employee executed this
Release Agreement.  Employee further acknowledges and agrees that such payments
and benefits are adequate and independent consideration for Employee executing
this Release Agreement and releasing any and all claims against the Company.  

3.  Release of All Claims.  (a)    In consideration of the above, and the other
promises set forth in this Release Agreement, Employee, with the intention of
binding himself, his heirs, family members, executors, administrators,
representatives and assigns, fully and forever waives, releases, acquits and
discharges the Company and its current and former owners, directors, officers,
trustees, shareholders, managers, employees and agents (collectively, the
“Released Parties”) from and for all manner of claims, actions, suits, charges,
grievances and/or causes of action, in law or in equity, existing by reason of
and/or based upon any fact or set of facts, known or unknown, existing from the
beginning of time through the Separation Date which Employee now has, owns or
holds, or has at any time heretofore had, owned or held against the Released
Parties (collectively, the “Released Claims”), including, but not limited to,
all claims, actions, suits, charges, grievances and/or causes of action arising
under the Employment Agreement and Options granted under the Award Agreement and
the Equity Plan, all claims, actions, suits, charges, grievances and/or causes
of action for wages, compensation, liquidated damages, commissions, bonuses,
benefits, sums of money, damages of every type, costs, attorneys’ fees,
judgments, executions, wrongful discharge, breach of contract, breach of implied
contract, breach of the covenant of good faith and fair dealing, tortious
interference with contract or business relationships, assault, battery, invasion
of privacy, misappropriation of trade secrets, promissory estoppel, unjust
enrichment, loss of consortium, violation of the penal statutes, negligent or
intentional infliction of emotional distress, negligence, defamation,
retaliation and/or discrimination and/or harassment on account of age, sex,
sexual orientation, creed, religion, race, color, national origin, sensory
disability, mental disability, physical disability, veteran or military status,
marital status, or any other classification recognized under all applicable
discrimination laws, or any other claim or cause of action, which has or could
have been alleged under the common law, civil rights statutes, Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Rehabilitation Act of 1973, the Americans
with Disabilities Act, COBRA, the Workers Adjustment Retraining Notification
Act, the Equal Pay Act, the Uniformed Services Employment and Reemployment
Rights Act, the National Labor Relations Act, any and all federal, state or
local statutes, ordinances and laws, and every type of relief (legal, equitable
and otherwise) available to Employee.  Nothing in this Release Agreement shall
be construed as releasing the Released Parties from (i) any claims arising after
Employee signs this Release Agreement; (ii) any claims related to the
enforcement of this Release Agreement; (iii) any rights or claims to any Base
Salary accrued, but unpaid as of the Separation Date; (iv) any rights or claims
to any benefits earned or vested pursuant to the Company’s benefit plans as of
the Separation Date; (v) any rights arising out of Employee’s ownership of
shares of Capital Stock; (vi) any rights or claims Employee may have to workers’
compensation or unemployment

 

--------------------------------------------------------------------------------

 

benefits; (vii) claims for indemnification in accordance with the Company’s
by-laws and certificate of incorporation; and/or (viii) any claims that cannot
be waived by law.

(b)  Employee agrees and acknowledges that he has no further right to receive
any compensation, payments or benefits from the Company, other than (i) as set
forth in this Release Agreement and (ii) with respect to any matters that are
excluded from the Release pursuant to the last sentence of Section
3(a).  Employee further agrees and acknowledges that, except as otherwise
specified in this Release Agreement, the Company has no further obligations
under the Employment Agreement.

4.  Covenant Not To Sue.  Employee represents that he has not filed any action,
charge, suit or claim against any Released Party with any federal, state or
local agency or court relating to any Released Claim.  Employee covenants and
agrees that he will not pursue or allege any claim, matter or cause of action in
violation of, and/or released under, this Release Agreement.  Employee further
agrees that should any claims, charges, complaints, suits or other actions be
filed hereafter on his behalf by any federal, state or local agency or by any
other person or entity with respect to a Released Claim, he will immediately
withdraw with prejudice, or cause to be withdrawn with prejudice, and/or dismiss
with prejudice, or cause to be dismissed with prejudice, any such claims,
charges, complaints, suits or other actions filed against any of the Released
Parties.  Employee further agrees that, to the fullest extent permitted by law,
Employee shall receive no relief of any type (monetary, equitable or otherwise)
with respect to, relating to and/or on account of any such claims, matters or
actions. Employee agrees to opt out of any class action or collective action
filed against any of the Released Parties to the extent related to a Released
Claim.  

5.  Restrictive Covenants.  Employee acknowledges and agrees that he will
continue to adhere to those restrictions set forth in Sections 6, 7 and 8(a)-(d)
of the Employment Agreement which survive the termination of his employment;
provided, however, the “Restricted Period” within the meaning of the Employment
Agreement shall end on March 5, 2024; and provided, further, however, that, with
respect to clause 8(a)(A) of the Employment Agreement, such clause shall only
apply to a business that is competitive with the business of the Company as of
the Separation Date.  

6.  Lock-Up.  Without the prior written consent of the Company, prior to the end
of the first full calendar week following the Company’s filing of its Annual
Report on Form 10-K for the fiscal year ending March 31, 2019 (the “Initial
Period”), Employee shall not, directly or indirectly (including through any
affiliates or otherwise), (a) sell, transfer, assign, pledge, encumber,
hypothecate or similarly dispose of (by operation of law or otherwise), directly
or indirectly, any shares, interests or other equivalents (however designated,
whether voting or non-voting) of Capital Stock or securities convertible into,
or exchangeable, exercisable or settled for Capital Stock (such securities,
“Convertible Securities”); (b) enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of (by operation of
law or otherwise), any Capital Stock or Convertible Securities, including any
option, right or warrant to purchase Capital Stock or Convertible Securities;
(c) enter into a transaction which would have the same effect; or (d) enter into
any swap, hedge or other arrangement that transfers, in whole or in part, any of
the economic consequences of ownership of the Capital Stock or Convertible
Securities

 

--------------------------------------------------------------------------------

 

(clauses (a), (b), (c) and (d), the “Restricted Actions”).  Following the
Initial Period, the Restricted Actions shall continue to apply until the Fall
Away Date (as defined below), provided that the Restricted Actions shall not
apply to sales or transactions of (i) 50,000 shares of Capital Stock or
Convertible Securities in the aggregate per week for six consecutive weekly
periods beginning at the end of the Initial Period and (ii) 20,000 shares of
Capital Stock or Convertible Securities in the aggregate in any weekly period
thereafter until March 5, 2024 (the “Fall Away Date”).  In addition to the
foregoing restrictions, during any calendar week, Employee shall not, directly
or indirectly (including through any affiliates or otherwise), sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of any Capital Stock
or Convertible Securities at prices less than 95% of the closing price on the
last trading day of the immediately preceding calendar week, and any sale,
transfer, assignment, pledge, encumbrance, hypothecation or similar disposition
by Employee, directly or indirectly (including through any affiliates or
otherwise), shall comply, at all times, with applicable law.  The Company shall
cooperate with Employee in connection with any such sales or trades, including
allowing the removal of all restrictive legends and stop transfer instructions
with respect to any Capital Stock that is deemed “restricted securities” for the
purposes of Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and, in connection therewith, accepting opinions of
counsel with respect to the availability of the exemption from registration
under Section 5 of the Securities Act under said Rule 144 similar in nature to
opinions of counsel the Company has accepted for other stockholders of the
Company with respect to Capital Stock constituting restricted securities under
Rule 144.

7.  Financial Cooperation.  In connection with any offering of Capital Stock by
the Company or its shareholders, Employee shall take all actions reasonably
necessary to permit the consummation of any such offering, including (a)
providing such information regarding Employee as shall be required in connection
with any such offering and (b) if requested by the Company or the managing
underwriter or underwriters of such offering, agreeing to a lock-up agreement in
the form requested by such underwriters and for such period of time as such
underwriters may specify.

8.  Confidentiality.  To the fullest extent permitted by law, Employee agrees to
keep confidential all facts, opinions, and information which relate in any way
to Employee’s employment or cessation of employment with the Company or
Employee’s membership on or resignation from the Board, as well as the terms of
this Release Agreement; provided, however, Employee may discuss the terms of
this Release Agreement (x) with his spouse, legal representative and/or tax
preparer, each of whom must also agree to maintain confidentiality and comply
with this Section 8, (y) with the U.S. Equal Employment Opportunity Commission
or (z) if otherwise compelled to do so by a court of competent jurisdiction or
government agency.  Notwithstanding anything in this Release Agreement to the
contrary, nothing contained in this Release Agreement or the surviving
provisions of the Employment Agreement identified in Section 5 is intended to
prohibit or restrict Employee in any way from:  (a) making any disclosure of any
information about the Company, Employee’s employment or membership on the Board
or this Release Agreement as required by law, or to a government agency in
connection with any charge or investigation; (b) providing information to,
filing a charge with, or testifying or otherwise assisting in any investigation
or proceeding brought by any federal, state or local regulatory or law
enforcement agency (including without limitation the U.S. Equal Employment
Opportunity Commission) or legislative body, any self-regulatory organization,
or

 

--------------------------------------------------------------------------------

 

the Company’s legal, compliance or human resources officers; (c) cooperating,
participating or assisting in an investigation or proceeding brought by the
Securities Exchange Commission (“SEC”) without notifying the Company; or (d)
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation.  However, Employee acknowledges and
agrees that Employee cannot recover any monetary damages or equitable relief in
connection with a charge or proceeding brought by Employee or through any action
brought by a third party with respect to the Released Claims.  This Release
Agreement does not, however, waive or release Employee’s right to receive a
monetary award from the SEC.

9.  Nondisparagement; Communications.  (a)  Employee shall not, at any time or
by any means whatsoever, either directly or indirectly, disparage or encourage
or induce others to disparage the Company or its subsidiaries or affiliates, any
of their clients, customers or businesses, or any of their current or former
officers, directors, employees or shareholders.  For purposes of this Section 9,
the term “disparage” includes any statement to any third party (whether through
non-public communication with any person, social media or in any public
communication to the media).

(b)  Employee agrees that, during the period commencing on the Separation Date
and ending on March 5, 2024, prior to making any public statement with respect
to the Company or its subsidiaries or affiliates, any of their clients,
customers or businesses, or any of their current or former officers, directors,
employees or shareholders (whether verbally or in writing, on or off the record,
to the press, through social media or otherwise), Employee shall first obtain
the written approval of the Chief Executive Officer of the Company.  Employee
further agrees that Employee shall not, during such period, engage in any
Prohibited Communications (as defined on Schedule A attached hereto) without the
prior written approval of the Chief Executive Officer of the Company.  

(c)  The Company agrees that, during the period commencing on the Separation
Date and ending on March 5, 2024, the members of the Board and the executive
officers of the Company shall not make any public statement that disparages
Employee.  Employee and the Company shall mutually agree upon the language in
any press release or public announcement regarding Employee’s termination of
employment with the Company or resignation from the Board.  Notwithstanding the
foregoing, nothing in this Section 9(c) shall preclude the members of the Board
or the executive officers of the Company from responding truthfully to a valid
subpoena, cooperating with a governmental agency in connection with any
investigation it is conducting, or taking any action otherwise required or
permitted by law.

10.  Return of the Company’s Property.  Employee represents that he has returned
to the Company any and all property, records, papers, documents and writings, in
whatever form, of the Company in Employee’s possession and/or control, and that
he has not retained any copies thereof, in whatever form.

11.  Cooperation.  (a)  To the fullest extent permitted by law, Employee will
not cooperate with, or assist in, any claim, charge, lawsuit or arbitration
against the Company with respect to a Released Claim, unless required to do so
by a lawfully issued subpoena, by court order or as expressly provided by
regulation or statute.  In the event Employee is served with a

 

--------------------------------------------------------------------------------

 

subpoena or is required by court order or otherwise to testify in any type of
proceeding involving the Company and related to a Released Claim, Employee shall
immediately advise the Company in writing of the same.

(b)  During the period commencing on the Separation Date and ending on March 5,
2024, Employee shall cooperate with the Company in any internal investigation,
administrative, regulatory or judicial proceeding or any dispute with a third
party.  Employee’s cooperation may include being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company pertinent information, and
turning over to the Company all relevant documents which are or may come into
Employee’s possession.  Employee understands that in the event the Company asks
for Employee’s cooperation in accordance with this provision, the Company will
reimburse him for reasonable travel expenses (including lodging and meals) upon
submission of receipts acceptable to the Company.

12.  Non-Admission of Liability.  It is expressly understood and agreed that
this Release Agreement shall not be deemed or construed as an admission of fault
or liability by any party hereto and that no party is admitting that it has
committed any wrong.  The Company and Employee each agree that this Release
Agreement is inadmissible by Employee as evidence in any proceeding, legal or
otherwise, except to the extent necessary to enforce its provisions.

13.  Entire Agreement.  This Release Agreement, the surviving provisions of the
Employment Agreement identified in Section 5 and the surviving provisions of the
Award Agreement contain all the agreements between the parties hereto relating
to the Employee’s employment and termination thereof.  Except as specifically
set forth herein, this Release Agreement supersedes any prior agreements or
representations, whether oral or written, between the parties hereto as to the
subject matter contained herein.  This Release Agreement may be modified,
supplemented or superseded only in a written document signed by both parties
hereto.  Employee represents and acknowledges that in executing this Release
Agreement, Employee is not relying upon any representation or statement made by
the Company with regard to the subject matter, basis or effect of this Release
Agreement.

14.  Withholding.  Any payments made under this Release Agreement shall be
subject to applicable federal, state and local tax reporting and withholding
requirements.

15.  Governing Law; Arbitration; Enforcement.  

(a)  New York law shall govern this Release Agreement, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.  

(b)  Except as provided in Section 15(c), any dispute or controversy arising
with respect to this Release Agreement and Employee’s employment or termination
thereof shall, at the election of either Employee or the Company, be submitted
to JAMS for

 

--------------------------------------------------------------------------------

 

resolution in arbitration in accordance with the rules and procedures of
JAMS.  Either party shall make such election by delivering written notice
thereof to the other party at any time (but not later than 45 days after such
party receives notice of the commencement of any administrative or regulatory
proceeding or the filing of any lawsuit relating to any such dispute or
controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 15(b).  Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration.  The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding.  Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this
purpose.  The prevailing party shall be entitled to recover the costs of
arbitration (including reasonable attorneys’ fees and the fees of experts) from
the losing party.  If at the time any dispute or controversy arises with respect
to this Release Agreement, JAMS is not in business or is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for the purposes of the foregoing provisions of this
Section 15(b).  

(c)  In the event Employee violates or breaches any covenant set forth in this
Release Agreement, including the covenants referenced in Sections 4 through 11
of this Release Agreement, in any manner, the Company’s obligation to provide
the payments and benefits provided for in Section 2 and all other obligations of
the Company under this Release Agreement will terminate immediately and the
Company shall have the right to pursue further damages, as provided for under
applicable law and the Employment Agreement.  In the event of Employee's actual
or threatened breach of any of the covenants referenced in Sections 4 through 11
of this Release Agreement, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.

16.  Successors and Assigns.  This Release Agreement shall be inure to the
benefit of the successors and assigns of the Company.

17.  Severability.  (a)    If any portion of this Release Agreement is ruled
unenforceable, all remaining portions of this Release Agreement shall remain
valid and shall not affect the validity of the releases in this Release
Agreement.  Furthermore, an award of any damages for breach of this Release
Agreement will not affect the validity of the releases in this Release
Agreement.

(b)  If any provision of this Release Agreement is adjudged by any court of law
to be void or unenforceable in its entirety, the Company and Employee agree to
cooperate to come up with a mutually acceptable alternative provision(s) to
adequately protect the intent of the parties to provide Employee with the
consideration set forth in Section 2 in

 

--------------------------------------------------------------------------------

 

exchange for Employee’s execution of a release of claims against the Company and
the Employee’s covenants set forth herein.

18.  No Reliance; No Waiver.  Employee represents that he is not relying on any
representation, statement or promise of the Company or any other party in giving
this Release Agreement.  This Release Agreement may not be amended, modified,
waived or terminated except in a writing signed by Employee and an authorized
representative of the Company.

19.  Headings.  The paragraph and section headings in this Release Agreement are
inserted merely for the convenience of reference only and shall not be used to
construe, affect or modify the terms of any paragraph or provision of this
Release Agreement.

20.  Notice.  All documents, notices, requests, demands and other communications
that are required or permitted to be delivered or given under this Release
Agreement shall be in writing and shall be deemed to be given: (x) upon
delivery, if delivered in person; (y) upon delivery, if sent by facsimile,
provided that notice is also sent by first class mail (registered or certified),
return receipt requested, with proper postage prepaid; or (z) five business days
after being sent by first class mail (registered or certified), return receipt
requested, with proper postage prepaid, and in each case, addressed as follows

(a)  If to Employee:

Mr. Michael Demurjian

1400 Winesap Drive

Manasquan, New Jersey 08736

 

(b)  If to Employer:

Tyme Technologies, Inc.

17 State Street, 7th Floor

New York, New York 10004

Attention:  Chief Executive Officer

Chief Counsel

 

21.  Section 409A.  This Release Agreement is intended to comply with Section
409A of the Code and will be interpreted in a manner intended to comply with
Section 409A of the Code.  To the extent any reimbursements or in-kind benefits
due to the Employee under this Release Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Release Agreement
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code.



 

--------------------------------------------------------------------------------

 

EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO AND GIVES THIS RELEASE AGREEMENT.  EMPLOYEE UNDERSTANDS AND AGREES WITH ALL
OF THE PROVISIONS AND THE TERMS STATED IN THIS RELEASE AGREEMENT AND HAS BEEN
AFFORDED SUFFICIENT AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS
RELEASE AGREEMENT.  EMPLOYEE HAD ADEQUATE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO EXECUTING THIS RELEASE AGREEMENT WHICH
CONTAINS A RELEASE AND WAIVER.  THIS RELEASE AGREEMENT SHALL BE IMMEDIATELY
EFFECTIVE AND IRREVOCABLE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.  

 

 

/s/ Michael Demurjian

Michael Demurjian

 

 

March 15, 2019

Date

 

 

/s/ Steven Hoffman

Steven Hoffman

Chief Executive Officer

Tyme Technologies, Inc.  

 

 

March 15, 2019

Date

 

 

 